Case 2:20-cv-00774-GEKP Document 36 Filed 06/14/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY BUSH, :
Plaintiff : CIVIL ACTION
¥v.
ALEXANDER J. CHOTKOWSKI, ef ai., : No. 20-774
Defendants :
if ORDER
Let

AND NOW, this _(' [! day of June, 2021, upon consideration of Plaintiff's Motion for
Sanctions (Doc. No. 14), Defendants’ Response in Opposition to the Motion for Sanctions against
Defendants (Doc. No. 23), Plaintiff's Reply in Further Support of the Motion for Sanctions (Doc. No.
25), Plaintiff's Motion for an Extension of Time to Serve Defendants (Doc. No. 20), Plaintiff Motion
for Relief from Judgment Under Rule 60(b) (Doc. No, 22), Defendants’ Motion for Sanctions against
Plaintiff (Doc. No. 29), Plaintiff’s Response in Opposition to Defendants’ Motion and Second Motion
for Sanctions against Defendants (Doc. No. 30), and a Third Party Motion to Intervene on Plaintiff s
Behalf (Doe. No. 31), it is ORDERED that:
1. Plaintiffs First and Second Motions for Sanctions (Doc. Nos. 14, 30) and Plaintiff's
Motion for Relief from Judgment Under Rule 60(b) (Doc. No. 22) are DENIED.

2. Defendants’ Motion for Sanctions (Doc. No. 29) is DENIED.

3. Plaintiff's Motion for an Extension of Time to Serve Defendants (Doc. No. 20) and the
Third Party Motion to Intervene (Doc. No. 31) are DEEMED MOOT.

4, The Clerk of Court is directed to CLOSE this case pe all purposes, including statistics.

BY THE COU 4
me 7)

ft! Mbit. IZ Ake CL Ez
ENE E/K. PRATTER
UNITED STATES DISTRICT JUDGE

 
